DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Claims 7-16 are cancelled.

Allowable Subject Matter
3.        Claims 1-6 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance:            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A storage device comprising: a circuit board; a capacitor module including one or more capacitors; and at least two connection elements disposed at longitudinally opposed ends of the capacitor module, for detachably connecting the capacitor module to the circuit board such that the capacitor module is stacked over the circuit board, wherein at least one of the 
            Claims 2-6 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

 	The primary reason for allowance is the pin headers comprise elongated pin headers extending across a length of the capacitor module and extending farther crosswise to the longitudinal axis, and the sockets comprise elongated sockets extending across a length of the circuit board,2Atty Docket No.: P19HS0017App. No.: 16/879,521 extending farther crosswise to the longitudinal axis, and connecting to the elongated pin headers. These combinations have been found to be non-obvious over the prior art, hence claim 1-6 are allowed.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848